Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1-2, 6-7, and 11-15, as amended, are currently pending and have been considered below. Claims 3-5, and 8-10, as originally filed, are currently pending and have been considered below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 has been considered and is compliance with the provisions of 37 CFR 1.97.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed January 31st, 2022. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-15 remain pending.
The 112(b) rejection has been withdrawn.
The 102(a)(1) rejection has been withdrawn.
IDS received 07/29/2021 remains not considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2019/0049948; hereinafter Patel which already of record in IDS) in view of Phillips et al. (US 2011/0106339; hereinafter Phillips, previously cited in the Non-Final action as pertinent art).
Regarding Claim 1:
Patel discloses a method for controlling a driverless vehicle, comprising: 
establishing a connection with a handheld control device (Patel, Para [0054], Patel discloses establishing connection with the handheld device located at a teleoperation center): upon receiving a switching instruction of entering a handheld control from the handheld control device, stopping an automatic control of the driverless vehicle (Patel Para. [0054], Patel discloses receiving a handover control of the autonomous vehicle to a teleoperator which controls the vehicle with a handheld device (see Para. [0034]) and autonomous vehicle stopping in anticipation of teleoperation (see Para. [0055])), and 
upon receiving a vehicle control instruction from the handheld control device, performing an operation corresponding to the vehicle control instruction on the driverless vehicle (Patel. Para. [0060], Patel discloses performing operations of the teleoperator using the handheld control device).  
Phillips, in the same field of endeavor of vehicle controls, discloses by pressing a RT function key which is configured to prevent a misoperation so that the RT function key is pressed with a key travel of more than 55% (Phillips, Para. [0088], Phillips discloses a button for operation a remote vehicle may require a minimum force for activation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Patel to include a key travel requirement to prevent a misoperation as disclosed by Phillips in order to prevent accidental activation, (Phillips, Para. [0088]).
While Phillips does not explicitly disclose a key travel of 55%, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provide to Patel with such minimum force (i.e. minimum distance) for activation, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 3:
Patel discloses the method according to claim 1.
Patel further discloses upon receiving a switching instruction of entering or exiting a handheld control, controlling the driverless vehicle to perform an automatic parking operation (Patel, Para. [0056], Patel discloses upon entering teleoperation (handheld control) the vehicle executes a pullover maneuver (i.e. automatic parking operation)).  
Regarding Claim 4:
Patel discloses the method according to claim 1.
further comprising: in a control mode of the handheld control device, if an operation signal has not been received from the handheld control device within a set period, controlling the driverless vehicle to perform a braking operation (Patel, Para. [0058], Patel discloses the vehicle executes a pullover maneuver (i.e. braking operation) when the signal from the handheld controller (i.e. teleoperator) is delayed or not immediately received).  
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 8:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 9:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
s 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Phillips and in further view of Takanashi et al. (US 2019/0212732; hereinafter Takanashi).
Regarding Claim 2:
While Patel doesn’t explicitly disclose when a speed of the driverless vehicle is detected to be greater than a set threshold, prohibiting responding to operation instructions of gear shifting, parking and door opening from the handheld control device. It would be obvious to one of ordinary skill in the art to restrict or prohibit the parking or door opening of a vehicle, or shifting the gear from drive to reverse when said vehicle exceeds a set threshold speed. Prohibiting parking and dooring opening of a vehicle when the vehicle exceeds a threshold speed would be obvious to try and would yield expected results.
Furthermore, Takanashi, in the same field of endeavor of vehicle control, discloses prohibiting responding to operation instructions of gear shifting, parking, and door opening from the handheld control device (Takanashi, Para. [0130-0138], Takanashi discloses restricting the driving operations of the remote operator (operator using the handheld device, see Fig. 5A)).
Regarding Claim 7:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Phillips in further view of McGee et al. (US 2015/0198936; hereinafter McGee and already of record from IDS).
Regarding Claim 5:
the method according to claim 1.
McGee, in the same field of endeavor of vehicle control, discloses upon detecting a disconnection with the handheld control device, controlling the driverless vehicle to perform a stopping operation (McGee, Para. [0014], McGee discloses automatic stop of the vehicle is executed when a break in the communication link with the remote control module occurs).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Patel in order to include a stopping operation of the vehicle when a disconnection with the handheld control device is detected as disclosed by McGee in order to avoid collisions with another machine or obstacles, (McGee, Para. [0014]).
Regarding Claim 10:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664